Citation Nr: 0912360	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  96-32 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, other than PTSD.

6.  Entitlement to service connection for diabetes mellitus, 
including as secondary to Agent Orange exposure.

7.  Entitlement to service connection for a lung disability, 
to include as due to exposure to asbestos and/or Agent 
Orange, tobacco use and/or nicotine dependence.

8.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected low back disability.

9.  Entitlement to service connection for a right knee 
disability.

10.  Entitlement to service connection for a gallbladder 
disability.

11.  Entitlement to service connection for a disability 
manifested by drug addiction.

12.  Entitlement to service connection for a cardiovascular 
disability.

13.  Entitlement to a compensable disability rating for low 
back disability.

14.  Entitlement to waiver of recovery of nonservice-
connected disability pension benefit overpayment in the 
calculated amount of $18,123.00.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from March 1974 to June 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 1997, February 2006, and June 
2006 decisions by the Lincoln, Nebraska and Honolulu, Hawaii 
Regional Office of the Department of Veterans Affairs (VA).

A June 1997 rating decision by the Lincoln, Nebraska RO held, 
in pertinent part, that new and material evidence sufficient 
to reopen a previously disallowed claim for service 
connection for a lung disorder had not been received, and 
that new and material evidence had been received to reopen a 
previously disallowed claim for service connection for a back 
disability, and denied the reopened claim.  

The case was originally before the Board on November 18, 
1999, on appeal from an April 1996, and the June 1997, rating 
decisions.  In its November 18, 1999 decision, the Board 
found that new and material evidence sufficient to reopen 
lung, skin and back claims had in fact been received.  The 
decision denied the reopened claims for service connection 
for a lung disability, skin disability, and hearing loss on a 
de novo basis, denied service connection for tinnitus, and 
remanded the issue of entitlement to service connection for a 
back disability for additional development.  The veteran 
appealed that part of the November 18, 1999 Board decision 
that denied service connection for a lung disability.

In an Order dated October 24, 2000, the United States Court 
of Appeals for Veterans Claims (Court) vacated and remanded, 
in part, the November 18, 1999 Board decision.  In issuing 
the Order, the Court granted a Joint Motion for Partial 
Remand and Stay of Proceedings.  The Joint Motion for Partial 
Remand and Stay of Proceedings limited its request for remand 
to the issue of entitlement to service connection for a lung 
disability; the parties requested that the Court stay further 
proceedings with regard to the issue of service connection 
for a back disability pending the Court's ruling on the Joint 
Motion.  Thereafter, in a Supplemental Statement of the Case 
decision dated November 22, 2000, following additional 
evidentiary development and on the basis of consideration of 
a large quantity of additional evidence submitted by the 
veteran, the RO granted service connection for "low back 
disability" and assigned a noncompensable rating from August 
13, 1996.  The award was characterized as a partial grant 
consisting of the portion of the overall back disability 
attributable to service, quantified as five percent, which a 
VA orthopedic examiner had attributed to injuries in service, 
as distinguished from post service injuries to the back.  
Service connection was specifically denied for degenerative 
disc disease of the lower back as due to post service 
injuries.

In April 2001, the Board consolidated and reviewed the issue 
of entitlement to service connection for a back disability 
(degenerative disc disease of the low back), remanded by the 
Board in its November 18, 1999 decision, and the issue of 
entitlement to service connection for a lung disability, 
remanded by the Court pursuant to the Joint Motion.  Both 
issues were remanded by the Board for development of the 
record.

By a Supplemental Statement of the Case (SSOC) decision 
issued in January 2002, a RO Decision Review Officer (DRO) 
clarified that service connection had been previously 
established by the RO on November 22, 2000 for history of 
lumbosacral strain, rated noncompensable, and that service 
connection had been denied for degenerative disc disease of 
the lumbar spine at that time.  The DRO continued the denial 
of service connection for degenerative disc disease of the 
lumbar spine, status post a lumbar laminectomy, denied 
service connection for a lung disability, to include as due 
to exposure to asbestos, and deferred consideration of 
service connection for a lung disability due to tobacco use 
and/or nicotine exposure.  A February 2002 SSOC decision 
denied service connection for a lung disability, to include 
as due to tobacco use and/or nicotine dependence, or Agent 
Orange exposure.  That decision also continued the denial of 
service connection for degenerative disc disease of the 
lumbar spine.

The veteran provided testimony at hearings before the 
undersigned Veterans Law Judges in September 1999 and March 
2003.  A transcript of each hearing is of record.

An April 23, 2003 Board decision denied service connection 
for a lung disability, to include as due to exposure to 
asbestos and/or Agent Orange, tobacco use and/or nicotine 
dependence, and also denied service connection for 
degenerative disc disease of the lumbar spine.  The veteran 
appealed the April 2003 Board decision to the Court.  By 
Memorandum Decision dated March 14, 2007, the Court vacated 
the Board's April 23, 2003 decision.

The rating decision on appeal dated in February 2006 denied 
an increased rating for the veteran's service-connected low 
back disability, and also denied the veteran's claims of 
entitlement to service connection for a right knee 
disability, drug addiction, a cardiovascular disability, a 
gall bladder disability, diabetes mellitus, as well as denied 
the veteran's petitions to reopen his previously denied 
claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, a skin disability, PTSD, and an 
acquired psychiatric disability other than PTSD.

The June 2006 decision of the RO Committee on Waivers and 
Compromises denied waiver of recovery of overpayment of 
pension benefits in the amount of $18,123.00.

In January 2009, an additional written statement with 
attached copies of printouts from various internet sites was 
received into the record following certification of the 
appeal to the Board without prior RO consideration, nor 
waiver of RO consideration by the appellant or his 
representative.  However, these documents are characterized 
by the veteran's representative as additional argument 
related to the issues on appeal, and thus, do not constitute 
substantive evidence.  Additional evidence was also received 
in March 2009 with waiver of RO consideration.  As such, the 
veteran is not prejudiced by the Board's adjudication of the 
matters herein.  Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].

Unfortunately, still further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claim for an increased disability evaluation for his 
service-connected low back disability.  So, regrettably, that 
claim is remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on 
his part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed April 1999 rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for an acquired psychiatric disability (other than 
PTSD), and for PTSD. 

2.  In a November 1999 decision, in pertinent part confirmed 
by the Court in an October 2000 Memorandum decision, the 
Board denied service connection for tinnitus, and denied 
reopened claims of entitlement to service connection for 
bilateral hearing loss, and a skin disability.

3.  Evidence added to the record since the Board's November 
1999 decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for bilateral 
hearing loss.  

4.  Evidence added to the record since the Board's November 
1999 decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a skin 
disability.  

5.  Evidence added to the record since the Board's November 
1999 decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for tinnitus.  

6.  Evidence added to the record since the RO's April 1999 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for an acquired 
psychiatric disability, other than PTSD.  

7.  Evidence added to the record since the RO's April 1999 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for PTSD.  

8.  A chronic lung disorder was not present in service, and 
any current lung disorder is not shown by competent evidence 
to be related to service, to include exposure to asbestos or 
Agent Orange, or tobacco use and/or nicotine dependence.

9.  There is no competent medical nexus evidence of record 
indicating the veteran's degenerative disc disease of the 
lumbar spine is causally or etiologically related to his 
service in the military.

10.  There is no competent medical nexus evidence of record 
indicating the veteran has a right knee disability, which is 
causally or etiologically related to his service in the 
military.

11.  A gallbladder disability was initially demonstrated 
years after service, and has not been shown by competent 
evidence to be causally related to the veteran's active 
service.

12.  There is no competent medical nexus evidence of record 
indicating the veteran's drug addiction, initially 
demonstrated years after service, is causally or 
etiologically related to his service in the military.  

13.  There is no competent medical nexus evidence of record 
indicating the veteran has diabetes mellitus, which is 
causally or etiologically related to his service in the 
military.

14.  There is no competent medical nexus evidence of record 
indicating the veteran has a cardiovascular disability, which 
is causally or etiologically related to his service in the 
military.

15.  The veteran was legally married on July [redacted], 1997; the 
veteran reported that his wife was not employed.

16.  In November 2000, VA found that the veteran had applied 
for a home loan showing that his wife's income was $16,364.58 
in 1998, $19452.00 in 1999, and $8505.83 in 2000.  

17.  The overpayment was created by the veteran's failure to 
report his wife's income, despite his knowledge that he was 
required to report any change in income, and that an 
overpayment would likely result from failure to do so.  




CONCLUSIONS OF LAW

1.  The November 1999 Board decision that denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and a skin disability is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2008).

2.  The November 1999 Board decision that denied the 
veteran's claim of entitlement to service connection for 
tinnitus is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 
2002); 38 C.F.R. §§ 20.1100, 20.1104 (2008).

3.  The April 1999 RO decision that denied the veteran's 
claims of entitlement to service connection for an acquired 
psychiatric disability, other than PTSD, and PTSD is final.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

4.  New and material evidence has not been received to reopen 
the claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2008).

5.  New and material evidence has not been received to reopen 
the claim for service connection for tinnitus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2008).

6.  New and material evidence has not been received to reopen 
the claim for service connection for a skin disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2008).

7.  New and material evidence has not been received to reopen 
the claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2008).

8.  New and material evidence has not been received to reopen 
the claim for service connection for an acquired psychiatric 
disability, other than PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2008).

9.  A chronic lung disability, to include as due to exposure 
to Agent Orange or asbestos, tobacco use and/or nicotine 
dependence, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).

10.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2008).

11.  A right knee disability was not incurred in, or 
aggravated by, active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2008).

12.  A gallbladder disability was not incurred in, or 
aggravated by, active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2008).

13.  A disability manifested by drug addiction was not 
incurred in, or aggravated by, active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).

14.  Diabetes mellitus was not incurred in, or aggravated by, 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2008).

15.  A cardiovascular disability was not incurred in, or 
aggravated by, active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2008).

16.  The criteria for waiver of recovery of the overpayment 
of VA nonservice-connected disability pension benefits, in 
the calculated amount of $18,123.00, have not been met.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

The Board notes that January 2002 and August 2005 VCAA 
letters explained the evidence necessary to substantiate his 
petitions to reopen the previously denied claims of 
entitlement to service connection.  These letters also 
informed the appellant of what evidence was required to 
substantiate his claims for service connection and an 
increased disability evaluation.  The letters also informed 
him of his and VA's respective duties for obtaining evidence. 

In addition, the August 2005 VCAA notification letter is 
compliant with Kent.  This letter specifically informed the 
veteran as to what evidence would be necessary to 
substantiate the element or elements that were required to 
establish service connection that were found insufficient in 
the previous denials.  The veteran was told to submit 
evidence pertaining to the reason his claims were previously 
denied, and the letter notified the veteran of the reason for 
the prior final denial (i.e., the element of the service 
connection claim that was deficient).  

Similarly, a March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  However, 
because the instant decision denies the veteran's claims, no 
disability rating or effective date will be assigned.  

VCAA provisions are not applicable to waiver of recovery of 
overpayment claims found in 38 U.S.C.A. § 5300, because 
Chapter 53 contains its own notice provisions.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. 
Principi, 18 Vet. App. 435, 438-39 (2004) (noting that VCAA 
provisions are inapplicable to waiver of indebtedness 
claims).  In any event, the Board points out that the RO, in 
the decision on waiver of indebtedness, and in an 
accompanying letter, has explained to the veteran the bases 
for denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim.  
The veteran has not referenced any pertinent, obtainable 
evidence that remains outstanding.  Accordingly, the Board 
finds that these actions satisfy any duty to notify and 
assist the veteran.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, several of the unfavorable 
AOJ decisions in were decided after the issuance of an 
initial, appropriate VCAA notice.  As such, there was no 
defect with respect to timing of the relevant VCAA notices.  
However, several of the unfavorable AOJ decisions were 
decided before the issuance of complete appropriate VCAA 
notice.  Likewise, the notice requirements required by 
Dingess/Hartman were provided to the appellant after the 
initial adjudications.  Nevertheless, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection 

In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Nicotine Dependence

The VA General Counsel has found that a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (May 13, 
1997).  In a May 5, 1997, VA memorandum to VA's General 
Counsel, the VA Under Secretary of Health affirmed that 
nicotine dependence may be considered a disease for VA 
benefit purposes.

Legislation has since been enacted prohibiting service 
connection for disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products by a claimant during the claimant's military 
service.  38 U.S.C.A. § 1103 (West Supp. 2002).  This 
section, however, applies only to claims filed after June 9, 
1998, and as this claim predates the change it is not 
affected.

Willful Misconduct

Pursuant to 38 U.S.C.A. §§ 105, 1110 and 1131, "no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs."  Willful misconduct is defined as "an act involving 
conscious wrongdoing or known prohibited action."  It 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death.  See 38 C.F.R. 
§ 3.1(n).  

Alcohol use is considered willful misconduct where one 
deliberately drinks a beverage to enjoy its intoxicating 
effects, and intoxication results proximately and immediately 
in disability or death.  See 38 C.F.R. § 3.301(c)(2).  
Similarly, the progressive and frequent use of drugs to the 
point of addiction is considered willful misconduct.  Where 
drugs are used to experience their effects, and the effects 
result proximately and immediately in disability, the 
disability is considered the result of willful misconduct.  
See 38 C.F.R. § 3.301(c)(3).  But, diseases or disabilities 
that are a secondary result of chronic alcohol or drug use 
are not considered to be of willful misconduct origin.  See 
38 C.F.R. § 3.301(c)(2), (c)(3).

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
overruling Barela v. West, 11 Vet. App. 280 (1998), the 
Federal Circuit Court held that veterans can only recover for 
an alcohol or drug abuse disability secondary to a service-
connected disability if they can adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder.   So 
compensation would only result where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability.  This case primarily concerns 
situations where the veteran has a service-connected 
psychiatric disorder and is attempting to receive additional 
compensation, etc., for his alcohol and/or drug abuse on the 
premise that it is proximately due to or the result of his 
service-connected psychiatric disability.  The converse of 
this, however, is not sustainable where he has abused alcohol 
and/or drugs and wants compensation for it as the primary 
condition - as opposed to the secondary residual.

Asbestos Exposure

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases providing guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (Jan. 31, 1997).  Also, an opinion by VA's General 
Counsel (GC) discussed the proper way of developing asbestos 
claims.  See VAOPGCPREC 4-00 (Apr. 13, 2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  An asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers also may produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para. 7.21(a)(1).

The guidelines provide, in part, that the clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease.  Rating specialists must 
develop any evidence of asbestos exposure before, during, and 
after service.  A determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

As a general rule, a decision by the Board is final and 
binding on a claimant unless the Chairman of the Board orders 
reconsideration of the decision, the claimant files an appeal 
to the U.S. Court of Appeals for Veterans Claims (Court), or 
some other exceptional circumstance such as the decision was 
clearly and unmistakably erroneous (CUE).  See 38 U.S.C.A. 
§§ 5109A, 7103(a) (West 2002); 38 C.F.R. §§ 3.104, 3.105(a), 
20.1100(a), 20.1103, 20.1104 (2008).  When the Board affirms 
a determination of the RO, that determination is subsumed by 
the final appellate decision.  See 38 U.S.C.A. § 7103(a); 38 
C.F.R. § 20.1104.  Once the Board's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  
See 38 U.S.C.A. § 5108.  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in March 2004, the new version of the 
regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2008).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  This comprehends official 
service department records.  38 C.F.R. § 3.156(c).

Waiver of Overpayment

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government.  38 C.F.R. § 1.965(a) (2006).  Under the 
regulation, "equity and good conscience" involves a variety 
of elements: (1) fault of the debtor, (2) balancing of the 
faults, (3) undue hardship, (4) whether recovery would defeat 
the purpose of the benefit, (5) unjust enrichment, and (6) 
changing position to one's detriment.  38 C.F.R. § 1.965.  
The list of elements is not all-inclusive.  See 38 C.F.R. 
§ 1.965; see also Ridings v. Brown, 6 Vet. App. 544, 546 
(1994) (holding that VA must address all relevant factors in 
determining whether to exercise its equitable discretion in a 
waiver of indebtedness claim).

However, the law precludes wavier of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. § 1.965(b).  Only one of 
three elements (fraud, misrepresentation, or bad faith) need 
be shown to preclude consideration of waiver of recovery of 
the indebtedness.  38 U.S.C.A. § 5302(c).

VA regulations define "bad faith" as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b).

Analysis

New and Material Evidence

The veteran's claims of entitlement to service connection for 
bilateral hearing loss and a skin disability were initially 
denied by the RO in a December 1976 rating decision.  The 
veteran's claim of entitlement to service connection for PTSD 
was initially denied by the RO in a March 1993 rating 
decision.  The veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD, was denied by the RO in an April 1999 rating decision.  
These decisions were not appealed and, thus, they are final.  
See 38 U.S.C.A. § 7105.  

The veteran sought to reopen his claim of entitlement to 
PTSD; this claim was denied in May 1994 and April 1999.   The 
May 1994 and April 1999 decisions were not appealed and, 
thus, they are final.  See 38 U.S.C.A. § 7105.  

The veteran sought to reopen his claim of entitlement to 
hearing loss.  Rating decisions dated August 1990, April 
1995, May 1996, and April 1999 denied the veteran's petition.  
The veteran's claim of entitlement to service connection for 
tinnitus was initially denied by the RO in June 1997 and 
April 1999 rating decisions.  

The veteran's petitions to reopen his claims for service 
connection of bilateral hearing loss, tinnitus and a skin 
disability were reopened and denied on the merits by the 
Board in a November 1999 decision.  That decision is final.  
See 38 U.S.C.A. § 7104.

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claims.

In the April 1999 rating decision, the RO denied the 
veteran's petition to reopen his previously denied claim of 
entitlement to service connection for PTSD on the basis that 
the evidence did not demonstrate that the veteran had an 
objective diagnosis of PTSD related to his military service 
and that there was insufficient evidence demonstrating that a 
stressor experience had occurred.  The RO denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability, other than PTSD, on the 
basis that the veteran's current psychiatric disability was 
not incurred or aggravated during the veteran's military 
service.  The RO noted that the veteran's service treatment 
records were negative for treatment or diagnosis of a 
psychiatric disability; VA and Reserve examination reports 
were negative for evidence of a psychiatric disability; and 
that earliest evidence indicative of a possible psychiatric 
disability was in July 1993, wherein the veteran was 
diagnosed with alcohol dependence versus drug induced 
psychosis versus bipolar disorder and a mixed personality 
disorder.

The Board, in its November 1999 decision reopened the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and a skin disability.  However, the 
Board went on to deny these claims on the merits.  The 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus were denied on the basis 
that the veteran's report of in-service noise exposure was 
not credible, nor confirmed by the available evidence of 
record, including service medical and personnel records, unit 
histories, and the veteran's statements and testimony.  The 
Board concluded that the veteran's post-service complaints 
and diagnoses of bilateral hearing loss and tinnitus were 
unrelated to his military service.  As to the veteran's claim 
of entitlement to service connection for a skin disability, 
the Board found that there was no competent evidence 
demonstrating that the veteran's skin disability following 
his service was attributable to any complaints and findings 
noted in service.  The Board noted that the veteran's 
separation examination was negative and that the veteran did 
not have any Agent Orange exposure as he never served in 
Vietnam.  The Board also noted that the veteran's assertions 
regarding possible Agent Orange exposure at Fort Polk and 
regarding a chronic skin problem were not credible, as his 
assertions were contradicted by the objective evidence of 
record.  

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final RO and Board decisions in 1999.  The 
veteran's VA and private medical records, as well as his 
multiple statements and various internet printouts, are not 
cumulative and redundant of the evidence in the claims file 
at the time of the RO's April 1999 rating decision and the 
Board's November 1999 decision.  Thus, that evidence is 
considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior final denial was that 
there was no medical evidence of record demonstrating that 
the veteran's current bilateral hearing loss, tinnitus, 
psychiatric disability (other than PTSD), skin disability, 
and PTSD were incurred or aggravated during his military 
service.   

The evidence of record, submitted by the veteran during the 
years since the RO's April 1999 rating decision and the 
Board's November 1999 decision, refers primarily to the 
evaluation and treatment, i.e., the current diagnosis and 
severity, of his current bilateral hearing loss, tinnitus, 
psychiatric disability (other than PTSD), skin disability, 
and PTSD.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing the veteran's 
current condition are immaterial to issue of service 
connection and are insufficient to reopen claim for service 
connection based on new and material evidence).  

The Board is mindful of the veteran's assertions that he is 
entitled to service connection because he had treatment for 
skin complaints during his service and was exposed to 
acoustic trauma, combat, and Agent Orange during service.  
However, the Board points out that the veteran's skin 
complaints were acute, and that the subsequent, physical 
examination at separation from service was negative for 
evidence of hearing loss, skin disability, tinnitus, or a 
psychiatric disability, including PTSD.  Regardless, the mere 
fact that he was treated for his acne during his service is 
insufficient, in and of itself, to suggest in-service 
incurrence or aggravation of a skin disability.  Likewise, 
there is no evidence that the veteran was treated for 
psychiatric complaints, or complaints of tinnitus and hearing 
loss during his military service, and the veteran has not 
provided any objective, medical evidence indicating that his 
current psychiatric disability, PTSD, bilateral hearing loss, 
and tinnitus are related to his military service.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993) (there must be medical 
evidence linking a current disability, even assuming the 
veteran has one, to his service in the military).

Furthermore, the Board acknowledges that the veteran has 
repeatedly asserted that his history of a current psychiatric 
disability, bilateral hearing loss, tinnitus, PTSD, and a 
skin disability began while he was in the military.  However, 
such statements must be considered in the context of the 
record as a whole to determine whether it raises a reasonable 
possibility of substantiating the claims.  In this regard, 
the Board points out that there is no medical evidence 
confirming that the veteran had bilateral hearing loss, 
tinnitus, PTSD, a skin disability, or an acquired psychiatric 
disability (other than PTSD) during his military service.  
Moreover, while the veteran's medical records show evidence 
of treatment for bilateral hearing loss, tinnitus, PTSD, 
skin, and psychiatric disabilities since his service, the 
evidence does not demonstrate that the veteran's current 
disabilities are related to his military service. As such, 
the additional evidence considered in conjunction with the 
record as a whole does not raise a reasonable possibility of 
substantiating the claims.  In short, these medical records, 
as well as the veteran's statements, do not demonstrate a 
causal relationship between his service in the military and 
his current claimed disabilities, nor do these records 
otherwise verify the circumstances of his service.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).


In conclusion, new and material evidence to reopen the 
veteran's previously denied claims for service connection for 
an acquired psychiatric disability (other than PTSD), a skin 
disability, PTSD, bilateral hearing loss, and tinnitus has 
not been received subsequent to the last final RO decision in 
April 1999 and the Board's November 1999 decision.  In the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  As such, the veteran's claims are not 
reopened.

Entitlement to Service Connection

a.  Degenerative disc disease of the lumbar spine 

It is essentially contended by and on behalf of the veteran 
that he has degenerative disc disease of the low back as a 
result of a back injury in service.  In this regard, it is 
noted that service connection has previously been established 
for history of lumbosacral strain by a RO determination dated 
November 22, 2000.

The service treatment records do not reflect complaints or 
findings of back disability when the veteran was examined for 
service entrance in February 1974. When seen, however, at a 
troop medical clinic in October 1974, he gave a one-month 
history of lumbosacral back pain. Parafon forte was 
prescribed. When examined for separation in May 1976, 
complaints or findings of back disability were not noted.

The veteran was discharged from service on June 10, 1976.  A 
VA outpatient note dated June 16, 1976, reflects the 
veteran's complaints of back problems related to heavy 
lifting in service.  His original claim for service 
connection for back disability was received the following 
day.

On VA special orthopedic examination in September 1976, the 
veteran indicated that he did not have any pain in his back 
before he entered service. He stated that after entering 
service, he started getting pain in the low back with heavy 
work such as lifting. He reported that the pain got worse 
when he worked as a tank driver. It was reported that 
"apparently then he was given a job as a cook where he 
slipped twice."  It was reported that one day after returning 
home, he lifted an air conditioner and the pain in his low 
back became so bad that he could not straighten out. His last 
episode of low back pain was 11/2 months previously. Since 
then, he had continuous aching in the low back. X-rays of the 
lumbar spine and lumbosacral region were interpreted as not 
showing any abnormality. The impression was low back pain 
probably due to lumbosacral strain "which he might have had 
when he was in the service doing heavy work like lifting or 
digging. There is no evidence of herniated lumbar disc at the 
moment."

There were no complaints or findings of back disability when 
the veteran was examined for the Army Reserve in October 
1977.  However, the statement of his former wife in October 
1997 is consistent with the veteran's assertion in September 
1976 that he injured his back lifting an air conditioner one 
day after returning home. However, when seen at a VA 
outpatient clinic on July 3, 1989, the veteran indicated that 
he had injured his back in May 1989.  He also indicated that 
he had been working construction. VA treatment notes in the 
early to mid-1990s indicate that the veteran complained of 
progressive low back pain of several years' duration with 
radiation to the left lower leg.

Treatment reports from the Kihei Wailea Medical Center show 
that the veteran was seen in June 1989 for a complaint of 
back strain.  The veteran had reported that approximately a 
week ago he was climbing over rocks at work when he strained 
his back.  He stated that he did not have prior back 
difficulty or problems.  He was seen again in mid-February 
1990 for a complaint that his back still ached and bothered 
him. He said that he had been recently working. He continued 
to be treated for back problems.

In a letter of January 29, 1991, Robert S. Harvey, M.D., a 
private orthopedic surgeon, reported that the veteran 
indicated that he had injured his back on January 23, 1991, 
when he was trying to maneuver a bucket coming from a crane. 
He then went to the emergency room because of increasing pain 
and difficulty in his back. He stated that he had had 
increasing aching in the leg. X-rays "from [the] ER sheet" 
were apparently read as being normal. The impression was 
probable recurrent lumbosacral strain syndrome.

Private treatment reports dated in February 1992 indicate 
that the veteran stated that his settlement for his old back 
injury came the previous year. A letter from Jeffrey J.K. 
Lee, M.D., a private orthopedic surgeon, dated in March 1992, 
indicates that the veteran was working as a grade-setter with 
Delta Construction who came in for evaluation of his "work- 
related low back injury." It was reported that he had injured 
his back at work in February 1991 and was subsequently 
diagnosed as having an L5-S1 disc herniation. Although he 
returned to work in November 1991, his pain recurred in 
February 1992. Dr. Lee said that he appeared to have an 
exacerbation of his left lumbar radiculopathy.

In an allergy evaluation dated in March 1992, Dr. Lehman 
reported that the veteran was now on Workers' Compensation 
due to a back injury. A June 1992 letter to the veteran from 
a private attorney for his employer indicates that the 
veteran also claimed that he injured his back at work on 
January 13, 1992, and had filed for workers' compensation. 
There is thus significant evidence of post service back 
injuries, although the record is not complete.

In a letter dated in February 1997, a VA neurosurgeon stated 
that diagnostic imaging was not sufficiently sophisticated to 
rule out back disability in the mid-1970s, when the veteran 
was examined for separation. However, a recent magnetic 
resonance imaging (MRI) scan had shown herniated nucleus 
pulposus on the left side at L5-S1, proving the veteran's 
back injury. The neurosurgeon stated that it was probable 
that the veteran had lived with the herniated disc at the L5- 
S1 level since 1974. The neurosurgeon said that his job in 
the intervening years as a surveyor had not included any 
extra heavy lifting capable of producing this kind of back 
injury. "His service description, on the contrary, suggests 
the possibility of his initial back injury due to constant 
extra lifting, and other abusively related activities," the 
neurosurgeon reported. He noted that the veteran had 
undergone spine surgery in January 1997 to relieve low back 
pain radiating to his left leg.

In a February 1997 disability determination by the Social 
Security Administration, it was determined that the veteran 
was continued to be found to be disabled due to residuals of 
a surgical repair of a herniated disc in his lumbosacral 
spine, chronic obstructive pulmonary disease, and right 
carpal tunnel syndrome.  The initial date of the veteran's 
entitlement to disability benefits was December 1992.

The operation report shows that in January 1997, the veteran 
underwent a left L5-S1 laminotomy and diskectomy for a 
herniated lumbar disc at L5-S1. An MRI scan by VA in October 
1996 showed a left paracentral L5-S1 herniated nucleus 
pulposus, mild left neural foraminal stenosis at the L5-S1 
level, and mild lower lumbar spine facet degenerative 
changes.

Lumbosacral spine X-rays performed by VA in April 1999 showed 
mild to moderate degenerative changes in the left facet joint 
at L5-S1, with minimal changes on the right. It was reported 
that multiple view of the lumbosacral spine showed no 
fracture or subluxation, although narrowing of the L5-S1 disc 
space was noted, as was seen on a prior examination in June 
1997.

In his testimony in September 1999, the veteran said that a 
water chiller fell on top of his back while he was trying to 
install it in base housing. He said that this put him out for 
about three days. He also said that he sustained a back 
injury in service in the field when a radiator cap he was 
pulling off blew up and threw him off the "track." He said 
that this really put him out of commission and that it was 
then he was given Parafon forte for his back complaints. He 
stated that he reinjured his back following service but that 
these post service injuries were essentially the same as his 
in-service injuries.

The veteran underwent a VA orthopedic examination in August 
2000 in which he was diagnosed with chronic low back syndrome 
secondary to multiple injuries resulting in an L5-S1 disc 
herniation and subsequent lumbar spine surgery.  The examiner 
noted that he had reviewed the claims folders.  In 
particular, it was noted that the veteran's claim of in-
service injury as well the numerous post-service back injury 
reports were reviewed.  The veteran reported that from 1979 
until 1996, he had sustained at least thirteen work-related 
injuries to his back and head, and at least eleven Workers' 
Compensation claims were filed.  The examiner commented that 
the veteran did have a definite and significant disability 
secondary to his lower back problems as noted previously.  
The question was whether or not this was all precipitated by 
the veteran's injury in service in 1974.  It was stated that 
in reviewing the records, it appeared that the injury was a 
back strain and at that time, there was no evidence of disc 
herniation or neurological deficits.  The veteran had 
subsequent multiple industrial injuries, some of which were 
quite significant.  He did have a CT scan and MRI in the mid-
1980's which indicated possible disc herniation, but it was 
not until 1996 that a significant operative lesion was 
demonstrated.  The examiner further noted that the veteran's 
operating surgeon in January 1997 indicated that it was 
probable that the disc herniation occurred in 1974 and did 
lead to all the subsequent injuries and disabilities.  It was 
the examiner's feeling that this may be possible, however, it 
was more probable that the multiple industrial injuries were 
what actually caused the disc herniation.  He concluded that 
there should be some mild level of responsibility assigned to 
the 1974 injury.  He believed, however, that the major level 
of disability was from the multiple industrial injuries.

In a response to a request from the RO for an opinion as to 
how much of the present back disability was due to a 1974 
back strain during military service, the examiner estimated 
that five percent of the current back disability may be 
attributed to such injury.  In September 2000, the examiner 
reviewed 31 pages of additional medical evidence and prepared 
a further addendum indicating that he found nothing in the 
documents to indicate any possible connection between the 
need for surgery in January 1997 and the injury in service 23 
years earlier.  He decline to alter his estimate that five 
percent of the current back disability was due to the 1974 
injury.  

Various statements dated from September to December 2000 were 
received from N.S., M.D.  Dr. S. argues that the veteran's 
disc disease was due entirely to the injury in service rather 
than the post service injuries.   

In a November 2000 supplemental statement of the case (SSOC) 
decision, the RO granted partial service connection for a low 
back disability.  The RO based its partial award of service 
connection for a low back disability on the opinion of the VA 
examiner attributing only five percent of the current 
disability to in-service injury. The basis for the RO's 
reasoning, was that although the veteran was found to have a 
back disability ratable at 40 percent under Codes 5299-5295 
(by analogy to lumbosacral strain, see 38 C.F.R. § 4.20), 
only five percent of that disability was service-connected, 
and 5 percent of 40 percent translates to a disability 
percentage of 2 percent, an amount below the level for a 
minimum compensable evaluation of 10 percent.

A May 2001 statement was received from G. G., D.O..  Dr. G. 
stated that he had examined the veteran and based on that 
examination as well as extensive review of the veteran's 
military records, VA paperwork, surgery reports, and opinions 
by physicians, he believed that there is medical probability 
that the veteran has had the same major complaint since 1974.  
He opined that the original back injury of August 1974 was 
caused, by history, by a water chiller of about 150 lbs 
falling on the veteran.  He stated that the size and weight 
of the chiller in question could have caused a disc 
herniation at that time.  The water chiller injury was 
followed by a track vehicle repair injury in October 1974 
when, by history, the track popped back, hit the veteran on 
the knee and head, causing him to fall backward in a twisting 
motion and potentially leading to further damage to his 
herniated disc.  Dr. G. stated that lower back relapses of 
1976-1993 were likely re-injuries of the veteran's pre-
existing back condition of 1974.

The veteran underwent a VA orthopedic examination in June 
2001.  The examiner noted that several volumes of records 
were reviewed.  The examiner documented reports from various 
physicians.  Based on examination, the impression was chronic 
low back pain and failed back syndrome, status-post lumbar 
laminectomy and diskectomy at L5-S1 and history of low back 
strain in 1974.  The examiner commented that on reviewing the 
veteran's files, there was only one documented visit during 
service pertaining to low back pain.  At that visit there was 
no mention of leg pain and no mention of any type of 
paralysis.  Post service, there was a visit in September 1976 
where the veteran complained of low back pain with heavy 
duty.  He documented slipping two times.  In this visit, 
there was no indication of leg pain or bowel or bladder 
weakness.  X-rays were normal.  The examiner noted multiple 
industrial injuries.  MRI and CT scans were performed and in 
a 1989 CT scan, there was some degeneration of the L5-S1 
facets bilaterally and a normal myelogram in September 1989.  
The examiner stated that the first signs of disc involvement 
are in June 1991, where there seemed to be disc involvement 
on the left side at L5-S1.  


The examiner reported that from these medical records, it 
appears that the veteran suffered a low back strain and 
perhaps had intermittent back pain with heavy-duty activity 
that resulted from his time in the service.  However, there 
were no signs of disc problems or leg radicular symptoms.  
The repeat MRI, CT scan, and myelogram showed that the disc 
herniation occurred sometime after 1989, more likely around 
1991.  The examiner stated that the veteran's need for back 
surgery resulted because of disc herniation and not from the 
lower back strain or the injuries that occurred in 1974.  It 
was the examiner's opinion that the veteran's current 
condition was related to his multiple industrial injuries and 
perhaps his motor vehicle accidents.  The examiner believed, 
at most, that the veteran suffered a low back strain while in 
service and may have had recurrent episodes of lower back 
pain from 1974 to 1976.  There were no signs of degenerative 
changes and no signs of radiculopathy that would indicate 
disc involvement.

In a January 2002 supplemental statement of the case 
decision, the RO continued to deny service connection for a 
disability of the back other than that which was established 
as noncompensable analogous to lumbosacral strain.  Based on 
the findings from the June 2001 VA orthopedic examination, 
the RO emphasized that the veteran's low back pain, failed 
back syndrome, status post lumbar laminectomy, loss of 
motion, degenerative processes to include discogenic disc 
disease and radicular symptoms to the extremities are not 
service connected.

At a March 2003 hearing before the undersigned Veterans Law 
Judge, the veteran reiterated his assertions that he injured 
his back while trying to install a water chiller and while 
working on a 577 communication track vehicle.

The veteran was afforded a VA examination in June 2008.  The 
VA examiner reviewed the private medical records submitted by 
the veteran, as well as the veteran's history of events 
during his service, his service treatment records, and his VA 
medical records from 1976.  Following a physical examination, 
the VA examiner found that the veteran's degenerative disc 
disease of the lumbosacral spine is at least as likely as not 
related to the veteran's military service and his service-
connected low back disability.  See also February 25, 2009 
private physician's opinion of R.L.M., M.D..

Nonetheless, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for degenerative disc disease, including 
as secondary to his service-connected low back disability, so 
this claim must be denied.  38 C.F.R. § 3.102.  

The veteran is currently service-connected for history of 
lumbosacral strain with a noncompensable evaluation.  The RO 
has attributed only the veteran's low back strain as a 
service-connected disability.  The veteran alleges that his 
current back disorder consisting of chronic low back pain and 
failed back syndrome, status-post lumbar laminectomy and 
diskectomy at L5-S1 are also a result of his claimed in-
service injuries, or in the alternative, secondary to his 
service-connected low back disability.

The Board notes that the evidence of record supports the RO's 
assignment of the low back strain as the only service-
connected pathology pertaining to the veteran's back.  The 
evidence clearly shows that the veteran currently has a 
serious low back disorder; however, apart from the documented 
low back strain in service, there is no evidence of any other 
back pathology during service.  The veteran has submitted 
numerous statements from various physicians to support his 
contention that his current back condition is related to 
service.  Nonetheless, those statements appear to be based to 
a large degree on the veteran's unsubstantiated accounts of 
in-service injuries.  In this regard, the Board notes that 
the veteran's accounts of in-service injuries to his back 
while trying to install a water chiller and while working on 
a communication track vehicle are not supported by the 
evidence of record.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described).  See also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  Likewise, numerous records document a long 
history of back problems while employed in the construction 
industry.  See 38 C.F.R. § 3.303(b) (subsequent, isolated 
manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  


The Board acknowledges that the June 2008 VA examiner, and 
the February 2009 private physician's statement, found that 
the veteran's degenerative disc disease was related to his 
service.  Nevertheless, the Board points out that the VA 
examiner and private physician appear to have based their 
opinions on the history as related by the veteran.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal 
interest may affect the credibility of testimony).  The 
veteran's unsubstantiated assertions cannot summarily 
be accepted as fact.  See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder).  More specifically, the 
probative value of the VA examiner's and private physician's 
opinions is diminished because neither examiner discussed the 
impact that the veteran's occupational injuries may have had 
on the veteran's degenerative disc disease of the lumbosacral 
spine, nor did the VA examiner provide a rationale for his 
opinion, or otherwise refer to any credible supporting 
evidence that the veteran's degenerative disc disease of the 
lumbosacral spine was related to the veteran's service.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).   See also Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (the Court rejected a medical 
opinion as "immaterial" where there was no indication the 
physician had reviewed relevant service treatment records or 
any other relevant documents that would have enabled him to 
form an opinion on service connection on an independent 
basis).  

In contrast, the June 2001 examiner thoroughly reviewed the 
veteran's entire claims folder and provided an opinion 
consistent with the facts in the record.  The examiner noted 
that apart from a low back strain, there were no signs of 
disc problems or leg radicular problems during service.  
Moreover, the veteran had suffered multiple industrial 
injuries and it was the examiner's opinion that the veteran's 
current condition was related to his multiple industrial 
injuries.  The examiner believed at most, that the veteran 
suffered a low back strain while in service.  Although the 
Board may not ignore medical opinion evidence, greater weight 
may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the 
physicians and whether or not, and the extent to which, they 
reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).   After 
carefully reviewing all of the evidence of record, the Board 
accords greater weight to the June 2001 VA examiner's opinion 
as such an opinion was based on a thorough and accurate 
description of the facts as found in the veteran's claims 
folder.  

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experienced certain events and symptoms in 
service, such as a back injury and/or pain.  See, e.g., Layno  
v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

The record does not contain objective evidence confirming the 
veteran's assertions as to the events of his service, nor is 
there any medical evidence of record demonstrating that the 
veteran had any back injuries or disabilities, as the veteran 
alleges, during his service.  While the Board finds that the 
veteran is competent to report that he injured himself trying 
to install a water chiller and while working on a 577 
communication track vehicle in service, little probative 
weight can be assigned to his statements, as the Board deems 
such statements to be less than credible.  In this regard, 
while the Board again acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, 
such as evidence of complaints or treatment for such injuries 
(other than his already service-connected lumbosacral strain) 
during service, or the residuals thereof during the 
intervening years following his service, in and of itself 
does not render his statements incredible, such absence is 
for consideration in determining credibility.   See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting 
that the absence of contemporaneous medical documentation may 
go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, 
render the lay testimony incredible).  See also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . 
a layperson is competent to identify the medical condition).   

Accordingly, the Board finds that the preponderance of the 
evidence of record fails to establish that the veteran's 
current degenerative disc disease of the lumbosacral spine is 
related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2006), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for degenerative disc disease of the lumbosacral 
spine.

b.  Lung disability

The service treatment records reveal no complaints or 
findings of lung disability when the veteran was examined for 
service entrance in February 1974. A chest X-ray was 
negative. The veteran was treated for upper respiratory 
infections in February, May and September 1975, and he gave a 
history at separation of shortness of breath and of constant 
colds for two years, with treatment at Fort Bliss, Texas. 
However, a chronic lung disorder was not found on clinical 
examination for separation in May 1976. A chest X-ray was 
essentially negative. No history of smoking in service was 
reported.

On VA special pulmonary examination in October 1976, the 
veteran gave a history of some shortness of breath in 1974, 
as well as vomiting on moderate to severe exertion while in 
basic training. He went to sick call but was not given 
medication. At separation, he was told that he had 
bronchitis. Since service, he said that he had had shortness 
of breath intermittently on moderate to severe exertion.  The 
examiner said that "apparently he does have occasional cough 
and he does smoke 1 pack of cigarettes daily." He denied any 
chest pain or wheezing. There was no evidence of asthma, 
tuberculosis, or bronchitis previously. Chest X-rays the 
previous month showed no significant abnormality. Pulmonary 
function tests in October 1976 showed essentially normal lung 
function with no evidence of obstruction or restrictive 
impairment. The diagnosis was recurrent bronchitis, by 
history.

When the veteran was examined for the Army Reserve in October 
1977, however, complaints or findings of lung disability were 
not shown. A chest X-ray at that time was negative.

The record indicates that for a couple of years in the early 
1980's, the veteran worked aboard freighter ships.

The veteran was seen in urgent care by VA in November 1993, 
when he gave a 11/2 pack-a-day smoking habit of 20 years' 
duration. The assessment was bronchitis/pneumonia.

Private pulmonary function tests in August 1994 resulted in 
an impression of severe combined obstructive and restrictive 
lung disease due in part to reversible bronchospasm (asthma).

When the veteran was seen by G. L. D., M.D., in February 
1995, the impression was severe chronic obstructive pulmonary 
disease. When seen at a private emergency room in May 1995, 
chest X-rays yielded impressions of minimal right lower lobe 
infiltrate and bibasilar discoid atelectasis. When seen by 
Dr. D. the following day, the impression was chronic 
obstructive pulmonary disease with acute bronchitis.

When the veteran was hospitalized at a VA facility in 
September 1996, the diagnoses included emphysema and 
gastroesophageal reflux disease.

Chest X-rays by VA in December 1996 were felt to visualize 
linear scarring in both lung bases that might be the sequelae 
of prior pneumonia or aspiration. A CT scan of the lungs by 
VA in December 1996 showed patchy consolidation and linear 
opacity consistent with areas of scarring or subsegmental 
atelectasis.

The record shows that when the veteran was hospitalized by VA 
in January 1997 for low back complaints, the secondary 
diagnosis was chronic obstructive pulmonary disease.

A VA pulmonary clinic note dated in February 1997 indicates 
that the veteran had been in construction and in dusty 
environments but that he had not been exposed to asbestos. 
Pulmonary function tests were said to constitute a poor study 
but to show a restrictive pattern. A CT scan was felt to 
visualize scars and a fibrotic areas in the lower lobes. The 
impression was possible restrictive lung disease that might 
be secondary to aspiration.

The report of an endoscopy with biopsy performed by VA in 
March 1997 shows that gastroesophageal reflux disease was 
suspected. The postoperative diagnoses were hiatal hernia and 
possible Barrett's esophagus. The surgical pathology report 
indicates that the biopsy findings were consistent with 
reflux.

When seen in the VA outpatient clinic in September 1997, the 
veteran reportedly had an abnormal chest X-ray the previous 
month with possible right middle lobe infiltrate. By the end 
of September, X-ray studies indicated that the inflammatory 
disease of the right lung was resolving. He was followed by 
VA for his various medical problems, which included 
participation in a smoking cessation program, but he 
continued to smoke. A "split" lung scan in November 1997 was 
interpreted by a "pulmonary fellow" as essentially normal. 
However, the veteran had a persistent productive cough, and a 
chest X-ray later in November again visualized subsegmental 
atelectasis.

A VA progress note dated in December 1997 indicates that the 
veteran had pulmonary function tests that were consistent 
with an intrinsic ventilatory defect with hypoxemia. It was 
noted that the veteran needed to quit smoking. Later in 
December 1997, it was noted that a VA endoscopy showed 
esophagitis, gastritis, and Barrett's epithelium. The veteran 
was advised to avoid nonsteroidal anti-inflammatory drugs 
(NSAIDS), tobacco and alcohol, as these increased the risk of 
inflammation and could contribute to respiratory problems.

In a February 1997 disability determination by the Social 
Security Administration, it was determined that the veteran 
was found to be disabled due to residuals of a surgical 
repair of a herniated disc in his lumbosacral spine, chronic 
obstructive pulmonary disease, and right carpal tunnel 
syndrome.  The initial date of the veteran's entitlement to 
disability benefits was December 1992.

A VA progress note dated in June 1998 indicates that the 
veteran had hypoxemia due to reflux/aspiration. The pulmonary 
service had seen the veteran and felt that most of his 
pulmonary abnormalities were due to gastroesophageal reflux 
disease.

Private chest X-rays performed in January 1999 that have been 
interpreted as indicating that the veteran has interstitial 
lung disease and lung changes consistent with asbestos 
exposure.

In reports dated in February 1999 and May 1999, R. J. M., 
M.D., a specialist in pulmonary disease, said that he had 
evaluated the veteran for asbestos-related disease. Dr. M. 
reported that the veteran stated that he had occupational 
exposure to asbestos on a regular basis in the early 1970's 
for at least two years. The veteran had experienced shortness 
of breath since 1992, which had been progressive. He denied 
other pulmonary history, although he admitted tobacco use of 
one pack of cigarettes a day from the age of 20 to the age of 
45, totaling 25 pack years. He said that he drank about 10 
ounces of vodka a week but that he had no history of 
substance abuse. Following a diagnostic work-up that included 
pulmonary function tests and chest X-rays, Dr. M.'s 
impression was that the veteran had a history of significant 
exposure to asbestos and that he had asbestos- related lung 
disease.

The record shows that the veteran was admitted in June 1999 
to Tripler Army Medical Center, Hawaii, for an unrelated 
disorder and that the diagnoses included tobacco use 
disorder.

The veteran underwent a VA pulmonary examination in August 
2001.  The veteran stated that he had trouble breathing.  It 
was noted that several volumes of medical records had been 
reviewed.  The patient profile showed that the veteran smoked 
1 1/2 packs of cigarettes per day from the age of 19 until the 
present time. Chest x-ray and pulmonary function tests were 
reviewed and the impression was restrictive lung disease, 
abnormal chest-x-ray.  The examiner commented that from a 
review of the veteran's records and result of hospitalization 
in 1998, he believed that the veteran had chronic obstructive 
disease with restrictive and obstructive components probably 
due to cigarette smoking and multiple exposures.  It was 
stated that the veteran had documented exposure to asbestos, 
Agent Orange, and dust.  It was further stated that the 
exposures the veteran was subjected to in service may very 
well have damaged his lungs or that the veteran may have 
acquired a respiratory illness difficult to diagnose and 
treat early in his career in the military.  It was opined 
that the veteran's reaction to smoking, alcohol, unauthorized 
substance abuse and stress along with gastroesophageal 
reflux, have all aggravated his underlying condition.      

The veteran underwent a second VA pulmonary examination in 
February 2002.  The examiner noted that several volumes of 
medical records had been reviewed.  The veteran reported 
exposure to asbestos while living in World War II style 
barracks in Fort Polk, Louisiana and scrubbing toilets and 
plumbing fixtures with toothbrushes.  He also stated that 
during his time at Fort Polk, he was assigned to the North 
Base where he had to help clear the fence line which was 
overgrown with brush, weeds, and vines.  He reported that 
barrels with an orange stripe that contained Agent Orange 
were used along the fence line as a defoliant to clear the 
brush.  He alleged that his drill sergeant told him that they 
were using Agent Orange.  He stated that he had temporary 
duty assignments to exercises in Germany, Panama, Alaska, and 
two months in Thailand and Vietnam during his time on active 
duty.  He relates additional asbestos exposure when he worked 
on track vehicles such as 131s, 1142, and armored personnel 
carriers while on active duty.  He smoked 2 1/2 packs of 
cigarettes for over 20 years and states that he started 
cigarette smoking in the Army during boot camp when the 
cigarettes were available in C rations.  The examiner 
reviewed prior chest x-rays.  The impression was moderate to 
severe mixed pulmonary disorder characterized clinically by 
chronic obstructive pulmonary disease aggravated by 
gastroesophageal reflux and tobacco use and dust, as well as 
underlying interstitial lung disease and pleural 
abnormalities consistent with asbestosis that would cause the 
restrictive ventilatory impairment noted on pulmonary 
function tests.  The examiner stated that the veteran was 
nicotine dependent at the present time; however, there was no 
mention in the military medical records from 1974 to 1976 to 
allow him to confirm or deny that the veteran began smoking 
while on active duty.  The examiner noted that the only 
evidence available was the history provided by the veteran, 
letters from the veteran's mother, and a VA consult from 
October 1996 that suggests that the veteran may have started 
cigarette smoking in the military.  Also, there was no 
definite independent documentation or verification of either 
asbestos exposure, or Agent Orange exposure in the medical 
records other than the history provided by the veteran.  
However, the veteran's chest x-ray did show evidence of 
asbestos exposure at some time during his life. 

At a March 2003 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he was exposed to toxic 
chemicals during his active duty which led to his current 
pulmonary disorder.  In March 2003, the veteran submitted a 
DVD entitled Tigerland which he stated pertained to tank 
training in the dessert.

The veteran was afforded another VA examination in June 2008.  
According to the examination report, the VA examiner reviewed 
the veteran's claims file and the veteran's history, as 
reported by the veteran.  The diagnoses were listed as COPD 
and asbestosis.  The VA examiner found that, although the 
veteran's service treatment records and military occupational 
specialty do not support the veteran's claim that his lung 
disabilities are related to his service, his history, as the 
veteran related it, indicates that the veteran started 
smoking during his military service.  The VA examiner 
concluded that the veteran's COPD is related to his smoking 
and nicotine dependence, which began during his service.

Additionally, in a February 2009 statement, a private 
physician opined that the veteran became addicted to nicotine 
in service, and has restrictive lung disease with a chronic 
obstructive pulmonary disability component.

Nevertheless, based on the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
lung disability, so it must be denied.  38 C.F.R. § 3.102.  

The veteran has also claimed, in effect, that he used tobacco 
and became nicotine dependent in service.  Legislation has 
been enacted prohibiting service connection for disability on 
the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a claimant 
during the claimant's military service.  38 U.S.C.A. § 1103 
(West Supp. 2002).  This section, however, applies only to 
claims filed after June 9, 1998, and as this claim predates 
the change it is not affected.

The record documents that the veteran has a current pulmonary 
disability but does not show that it was acquired during 
active military service.  Although he was treated for upper 
respiratory infections during service, a chronic lung 
disorder was not found on separation examination, nor were 
complaints or findings of pulmonary disability shown when the 
veteran was examined for the Army Reserve in October 1977.  
Recurrent bronchitis was diagnosed only by history when the 
veteran was examined by the VA in October 1976.  Pulmonary 
function tests at that time showed essentially normal lung 
function with no evidence of obstruction or restrictive 
impairment, and chest x-rays the previous month showed no 
significant abnormality.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  Further, despite the 
veteran's testimony in September 1999 that he had continuous 
respiratory problems ever since service, a chronic lung 
disorder is not shown until nearly two decades following 
separation.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology).  The Board 
notes that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Although the February 2002 VA examiner noted that the 
veteran's chest x-ray showed evidence of asbestos exposure at 
some time during his life, it was also clearly noted that 
there was no documentation or verification of either asbestos 
exposure or Agent Orange exposure during the veteran's period 
of active duty.   In this regard the Board notes that the 
veteran's claims of chemical exposure during his period of 
active duty is not supported by the evidence of record.  
There is no basis in the record to support the claim that he 
was exposed to asbestos in service.  There is no objective 
indication that he was involved in the maintenance of armored 
vehicles in service, as this is different from that 
documented in his personnel records and DD-214.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Although his 
exposure to asbestos following service cannot be ruled out, 
it is only necessary to show that current lung disease was 
acquired as a consequence of exposure to asbestos in service.  
See  Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  

The Board takes note of the August 2001 VA examiner's 
statement that the veteran had documented exposure to 
asbestos, Agent Orange, and dust and that such exposure may 
very well have damaged his lungs.  The Board also 
acknowledges the August 2008 VA examiner's, and June 2009 
private physician's, opinions that the veteran's nicotine 
dependence and smoking began in service.  However, it appears 
that the August 2001 and the August 2008 VA examiners' 
opinions, and June 2009 private physician's opinion, were 
based on information supplied by the veteran.  The Court has 
held that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); see also 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  The August 
2001 and August 2008 VA examiners' statements, and June 2009 
private physician's opinion, based on the veteran's own 
recitations, and those of his mother, and not supported by 
the objective evidence of record, are accordingly entitled to 
little probative weight.  See Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder).  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (the Court rejected a medical 
opinion as "immaterial" where there was no indication the 
physician had reviewed relevant service treatment records or 
any other relevant documents that would have enabled him to 
form an opinion on service connection on an independent 
basis).  

The Board reiterates that there is no evidence that he was 
exposed to Agent Orange during his military service - as he 
alleges.  Similarly, the veteran's current lung disability is 
not a presumptive disease associated with such exposure.  
Thus, he is not entitled to presumptive service connection in 
accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

The record does not contain objective evidence confirming the 
veteran's assertions as to the events of his service, nor is 
there any medical evidence of record demonstrating associated 
disabilities or injuries during his service.  While the Board 
finds that the veteran is competent to report that he first 
started smoking during service, and then continued to smoke 
up to 2 1/2 packs per day for 20 years thereafter, and that he 
had exposure to Agent Orange and asbestos during his service, 
little probative weight can be assigned to his statements, as 
the Board deems such statements to be less than credible.  In 
this regard, while the Board again acknowledges that the 
absence of any corroborating medical evidence supporting his 
assertions, such as evidence of smoking or chemical exposure 
during service, in and of itself does not render his 
statements incredible, such absence is for consideration in 
determining credibility.   See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can 
be competent to establish a diagnosis when . . . a layperson 
is competent to identify the medical condition).   

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran's lung disability 
was incurred or aggravated during or as a result of his 
service in the military.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Therefore, the only evidence portending that the veteran's 
lung disability is related to his military service, comes 
from him personally.  As a layperson, the veteran simply does 
not have the necessary medical training and/or expertise to 
diagnose or determine the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
As such, his allegations, alone, have no probative value 
without medical evidence substantiating them.  So the 
preponderance of the evidence is against his claim, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

c.  Right knee disability, gallbladder disability, drug 
addiction, diabetes mellitus, and cardiovascular disability

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a right knee 
disability, a gallbladder disability, drug addiction, 
diabetes mellitus, and a cardiovascular disability, so they 
must be denied.  38 C.F.R. § 3.102.

The veteran's available service treatment records are 
entirely negative for any complaint, treatment, or diagnosis 
of right knee disability, a gallbladder disability, drug 
addiction, diabetes mellitus, and a cardiovascular 
disability.  This is probatively significant and given a lot 
of weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any related problems 
during his service, then he would have at least mentioned 
this during his military examination.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
According to the medical evidence of record, the veteran was 
first diagnosed with  a gallbladder disability many years 
after his discharge from service.  Similarly, the veteran did 
not attribute his claimed disabilities to his military 
service until he filed his claim for service connection.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence, which 
weighs against the claim).  The Board notes that, in the 
absence of demonstration of continuity of symptomatology, or 
a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

More significantly, there is no competent clinical evidence 
that relates the veteran's claimed disabilities to his 
military service.  See  Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  In this regard, the Board 
notes none of the veteran's post-service treatment records 
show that his claimed right knee disability, gallbladder 
disability, drug addiction, diabetes mellitus, and 
cardiovascular disability are related to his military 
service.  In fact, there is no medical evidence of record 
that the veteran currently has a right knee disability, 
diabetes mellitus, or a cardiovascular disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability.").  

Furthermore, regarding the veteran's claim that his diabetes 
mellitus and gallbladder disability are related to Agent 
Orange exposure, there is no evidence that he was exposed to 
Agent Orange during his military service - as he alleges.  
Thus, he is not entitled to presumptive service connection in 
accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  In particular, the Board notes 
that the veteran did not have service in Vietnam, and thus he 
is not presumed to have been exposed to Agent Orange.  The 
Board also notes that, although the veteran contends that he 
was exposed to Agent Orange during his military service, he 
has not provided any additional evidence confirming such 
exposure.  

Moreover, there is no competent clinical evidence that 
relates his drug addiction to his service, or to a service-
connected disability.  As such, the veteran's substance abuse 
and drug addiction is considered intentional and for its 
intoxicating effects, and is not a disability for VA 
purposes.  See 38 C.F.R. § 3.1(n) (substance abuse is 
considered willful misconduct, where the appellant's use of 
drugs and alcohol was considered intentional and for their 
intoxicating effects).  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed the 
claimed disabilities during or as a result of his service in 
the military.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  

Therefore, the only evidence portending that the veteran's 
right knee disability, gallbladder disability, drug 
addiction, diabetes mellitus, and cardiovascular disability, 
if any, are related to his military service, comes from him 
personally.  As a layperson, the veteran simply does not have 
the necessary medical training and/or expertise to diagnose 
or determine the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  As such, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claims, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Waiver of Overpayment

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled, and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002).

In determining income for the purposes of nonservice-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 
12-month period in which received unless specifically 
excluded by 38 C.F.R. § 3.272 (2008).  See 38 C.F.R. § 
3.271(a) (2008).  A veteran who is receiving a pension must 
notify VA of any material change or expected change in income 
which would affect entitlement to receive, or the rate of, 
the benefit being paid.  The notice must be made when the 
recipient acquires knowledge that he will begin to receive 
additional income.  38 C.F.R. § 3.660(a) (1) (2008).

In July 1994, the veteran was granted entitlement to 
nonservice-connected pension benefits.  He was informed that 
the "rate of VA pension depends on total "Family" income, 
which includes the payees' income and that of any dependents.  
We must adjust the payments whenever this income changes.  
You must notify us immediately if income is received from any 
source other than that shown above. Your failure to promptly 
tell VA about income changes may create an overpayment which 
will have to be repaid."  The veteran was provided with this 
notice again in February 1997, December 1997, May 1998, March 
1999, April 1999, and January 2000.

Later in July 1997, the veteran submitted a VA Form 21-686, 
"Declaration of Status of Dependents" indicating that he 
had married his spouse, I., on July [redacted], 1997.  In a subsequent 
VA "Eligibility Verification Report", the veteran reported 
that his spouse was not employed.  

An August 1997 VA letter informed the veteran that his 
benefits were stopped, effective January 1, 1997 due to 
receipt of Social Security disability benefits, which 
resulted in an income level in excess of the level for 
entitlement to nonservice-connected pension benefits.  He was 
informed that the reduction in benefits created an 
overpayment of $2,332.00, and in October 1997, he requested a 
waiver.  In November 1997, the veteran submitted a VA Form 
20-5655, "Financial Status Report."  In February 1999, the 
RO granted the waiver in the amount of $2,332.

According to a memo associated with the veteran's claims 
file, in November 2000, VA found that the veteran had applied 
for a home loan, and that the loan applications showed that 
the veteran reported spousal income from 1998 through 2000, 
in the amounts of $16,364.58 for 1998, $19452.00 for 1999, 
and $8505.83 for 2000.  VA sent the veteran a letter 
proposing discontinuation of his nonservice-connected pension 
benefits, effective February 1, 1998.  The discontinuation of 
benefits was scheduled to go into effect 60 days from the 
date of the letter.

In response, the veteran submitted a statement, purporting to 
explain why he did not report his wife's income.  A May 2001 
letter informed the veteran that his nonservice-connected 
pension benefits were terminated.  The overpayment amount was 
determined to be $18, 123.00, and the veteran was duly 
informed.  The veteran requested a hearing.  

At his November 2003 hearing, the veteran requested a waiver 
on the basis of his medical expenses.   In January 2006, the 
veteran was notified that his claim for an adjustment to his 
pension benefits, based on unreimbursed medical expenses, was 
denied.  In June 2006, the RO Committee on Waivers and 
Compromises denied the veteran's request for a waiver of 
overpayment.  

In a February 2008 Decision on Waiver of Indebtedness, the 
veteran was found to have misrepresented his financial 
status, such that it would not weigh against equity and good 
conscience to deny his waiver request.

Before adjudicating a waiver application, the lawfulness of a 
debt must first be decided.  Schaper v. Derwinski, 1 Vet. 
App. 430, 434-35 (1991).  The Board finds that the veteran's 
overpayment in this case was validly created.  More 
importantly, the veteran has not contested the validity of 
the debt.  Having established the validity of the debt in 
question, the next question for consideration is whether 
there is any indication of fraud, misrepresentation, or bad 
faith on the part of the appellant in the creation of the 
overpayment.

After consideration of the record and the applicable 
regulatory provisions, it is clear that the veteran failed to 
report his wife's income and did so with the intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the government.  As 
noted above, the veteran was repeatedly instructed to report 
income and any changes in income, and advised that his 
pension award was based on income, including that which his 
spouse may receive.  The veteran was in receipt of VA 
benefits for almost three years at the time VA first learned 
of the veteran's spousal income in excess of pension limits; 
the veteran's first November 1997 Financial Status Report, VA 
Form 20-5655, did not show his wife's income.  Likewise, in 
July 1997, upon his marriage to I., he reported that his wife 
was unemployed and received no income.  The veteran's failure 
to report his wife's income in 1998, 1999, and 2000 was the 
direct cause of the overpayment of VA benefits, and 
represents a willful intention on his part to seek an unfair 
advantage.  

In view of the above, the Board concludes that the veteran's 
actions constituted bad faith.  Since bad faith in the 
creation of the $18,123.00 pension overpayment has been 
shown, waiver of recovery of this amount is precluded by law.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.965.  Hence, the 
principles of equity and good conscience, such as any current 
financial hardship, are not applicable.  Bad faith is shown 
by the preponderance of the evidence, and thus the benefit-
of-the-doubt rule (38 U.S.C.A. § 5107(b)) does not apply.  
Waiver of recovery of overpayment is denied.





ORDER

The appeal to reopen a claim for service connection for 
bilateral hearing loss is denied.

The appeal to reopen a claim for service connection for 
tinnitus is denied.

The appeal to reopen a claim for service connection for a 
skin disability is denied.

The appeal to reopen a claim for service connection for PTSD 
is denied.

The appeal to reopen a claim for service connection for an 
acquired psychiatric disability (other than PTSD) is denied.

Service connection for a lung disability, to include as due 
to exposure to asbestos and/or Agent Orange, tobacco use 
and/or nicotine dependence, is denied.

Service connection for degenerative disc disease of the 
lumbar spine is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a gallbladder 
disability is denied.

Entitlement to service connection for drug addiction is 
denied.

Entitlement to service connection for diabetes mellitus is 
denied. 

Entitlement to service connection for a cardiovascular 
disability is denied.

Waiver of recovery of overpayment of nonservice-connected 
pension, in the amount of $18,123.00, is denied.




REMAND

The veteran, through his representative, in the October 2008 
VA Form 9 (Appeal to the Board of Veterans' Appeals), 
asserted that his service-connected low back disability 
renders him unemployable and thus, raised a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  This issue has not been adjudicated 
by the RO, nor developed for appellate consideration.  

When the record contains evidence of potential entitlement to 
a total disability rating based on individual unemployability 
(TDIU), that evidence becomes an inferred claim that must be 
adjudicated.  Norris v. West, 12 Vet. App. 413 (1999); see 
also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. § 
3.155(a) is met and the VA must consider total disability 
based on individual unemployability).  In VAOPGCPRPEC 6-96, 
VA General Counsel held that when the issue of entitlement to 
an extraschedular rating or a TDIU rating for a particular 
service-connected disability or disabilities is raised in 
connection with a claim for an increased rating for such 
disability or disabilities, the Board would have jurisdiction 
to consider that issue and if the Board determines that 
further action by the RO is necessary with respect to the 
issue, the Board should remand that issue.  See also, Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue 
has been rendered).  This also avoids piecemeal adjudication 
of the claims with common parameters.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

The Board acknowledges that the veteran has not yet been 
afforded a VA examination in connection with his March 2004 
claim for an increased disability evaluation for his service-
connected low back disability.  In this regard, it is noted 
that the Court in Green stated that the fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
addition, the Board notes that the veteran and his 
representative continue to assert that his symptoms are more 
severe than currently evaluated.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 
7 Vet. App. 517, 526 (1995).   Similarly, as previously 
discussed, the Board notes that the veteran also has 
significant back conditions that are not service connected.  
The Board is unclear as to whether manifestations of 
nonservice-connected back disabilities may be dissociated 
from, or are part and parcel of, the disability at issue.  
Symptoms related to nonservice-connected disorders generally 
cannot be used as grounds for increasing the rating for his 
service-connected lumbosacral strain, and the Board cannot 
render an informed decision concerning the level of 
disability caused by his service-connected low back 
disability in the absence of specific medical information 
regarding the coexisting disabilities.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so). 
As such, in order to effectively evaluate the veteran's 
service-connected low back disability, more recent objective 
characterizations of the condition and its associated 
symptomatology are required.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (where the veteran is appealing the 
rating for an already established service-connected 
condition, his present level of disability is of primary 
concern).  

Moreover, an opinion is also needed concerning whether his 
service-connected low back disability is of sufficient 
severity to realistically render him unable to obtain and 
retain substantially gainful employment.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Therefore, an 
additional VA opinion would be useful in evaluating the 
appeal.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Furthermore, a review of the record reveals that the veteran 
has not been provided VCAA notice with regard to the TDIU 
claim, as required by the Veterans Claims Assistance Act of 
2000 (VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Accordingly, the appeal is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Issue VCAA notice as to the issue of 
entitlement to TDIU, as well as the issue 
of entitlement to an increased rating for 
service-connected low back disability, as 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 
and Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In this regard, he should be 
apprised of the applicable law governing 
the assignment of an effective date, in 
the event of award of any benefit sought.  

With regard to the claim for TDIU, the 
appellant should be apprised that, to 
substantiate the claim, he must provide, 
or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening 
or increase in severity of service-
connected disability and the effect of 
that worsening on his employment ability 
and daily life.  

2.  Schedule the veteran for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected low back disability.  
Conduct all testing and evaluation 
indicated and review the results of any 
testing prior to completion of the 
examination report.  The examiner should 
also comment on the veteran's current 
level of social and occupational 
impairment due to his service-connected 
low back disability, including an opinion 
as to whether he is able to obtain or 
retain substantially gainful employment.  
Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective findings 
on examination should be directly 
addressed and discussed in the 
examination report.  If no opinion can be 
rendered, an explanation should be set 
forth.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

3.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case (SSOC), and adjudicate the claim 
of entitlement to a compensable 
disability evaluation for the veteran's 
service-connected low back disability.  
If the benefit sought remains denied, the 
RO should issue another SSOC and afford 
the appropriate opportunity to respond.  

4.  Following completion of the 
aforementioned development and 
readjudication, but prior to returning 
the claim to the Board, the RO should 
also adjudicate the veteran's TDIU claim.  
Notice of the determination, and his 
appellate rights, should be provided to 
the appellant.

The veteran must be advised that a timely 
substantive appeal (e.g., a VA Form 9) 
concerning the TDIU issue must be 
received in order to invoke the Board's 
appellate consideration.  If, and only 
if, the veteran submits a timely 
substantive appeal concerning the TDIU 
claim should this additional issue be 
forwarded to the Board for appellate 
consideration.  

Thereafter, the case should be returned to the Board, as 
warranted.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________                             
_________________________
    ROBERT E. SULLIVAN                                                
MICHELLE KANE
         Veterans Law Judge                                                    
Veterans Law Judge
    Board of Veterans' Appeals                                         
Board of Veterans' Appeals

__________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


